Citation Nr: 1817452	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2017, the Veteran appeared with his attorney for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

Lastly, the Board notes that the issue of TDIU has been reasonably raised by the record as part and parcel of the Veteran's claim of entitlement to an increased rating for service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In particular, in a statement dated in September 2004, the Veteran indicated that he has been "unemployed for the past 14 years" due to his PTSD.  In a statement dated in July 2017, the Veteran indicated an inability to maintain a job.  Additionally, in a statement of support dated in October 2011, the Veteran's daughter indicated her father has been "unable to hold a job."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  

A VA examination conducted in October 2004 is the most recent VA psychiatric examination of record.  A review of the record since the October 2004 VA examination indicates a discernable worsening of the Veteran's symptoms.  As indicated, the Veteran testified at a hearing in July 2017.  At that time, the Veteran reported his PTSD symptoms have progressively worsened over the years.  

In light of evidence of worsening, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board finds that the medical evidence of record does not adequately address the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is necessary to obtain a new examination regarding the current nature and severity of the Veteran's PTSD.

At his July 2017 hearing, the Veteran also indicated he seeks ongoing mental health treatment at a VA facility approximately once a month.  Given that such records may have a bearing on the case, the Board finds a remand to obtain such records is necessary.

Lastly, the Board finds that it must remand the issue of entitlement to a TDIU as inextricably intertwined with the Veteran's PTSD issue, as the disability rating the RO may assign will effect the Veteran's eligibility for schedular TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities, including records pertaining to mental health treatment, i.e., therapy, the Veteran identified as receiving from a VA facility.

2. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's PTSD.  In particular, the examiner must document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.  

3. Thereafter, readjudicate the issues remaining on appeal, including consideration of TDIU.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



